GILES, District Judge.
Exceptions in this ease overruled so far as respects the costs taxed for the defendant. By the thirty-first of the general orders in bankruptcy, in d case where the petition shall be dismissed by order of the court, the debtor is entitled to recover from the petitioner the same costs that are allowed by law to a party recovering in equity. By the act of eighteen hundred and fifty-three (the fee bill) the attorney’s fee on a hearing in equity is twenty dollars. No fee can be taxed for petitioning attorney in this case.